Motion to dismiss the appeal granted and appeal dismissed, with costs, and $20 costs of motion, upon the ground that no appeal lies as of right pursuant to CPLR 5601 (d) to review a prior nonfinal Appellate Division order of modification [see, 111 AD2d 171], absent a dissent by at least two Justices or the direct involvement of a substantial constitutional question (CPLR 5601, as amended by L 1985, ch 300, § 1; Matter of Thompson v City of Poughkeepsie School Dist., 67 NY2d 984).
Judge Titone taking no part.